DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Tiffany Logan on 9/16/2021.
The application has been amended as follows: 
Replace Claim 1 as follows:
-- Method for operating a retraction device (1) of an automatic bundler (2) that is designed to be used in a facility for processing products (3) that are delivered as bundles (4) that each group multiple products (3) held together with a retractable film (5); 
the retraction device (1) being equipped with a retraction furnace (6) comprising at least one heating unit (7) that is designed to heat air of the retraction furnace (6) and at least one air circulation unit (8) that is designed to distribute heated air in the furnace (6); 
the method comprising a production mode configured to produce output of bundles (4) and a superficial standby mode configured to save energy during a temporary production stop;
wherein 
the superficial standby mode reduces a speed of at least one air circulation unit (8) as compared to production mode, to a non-zero value,
the superficial standby mode lowers a setpoint temperature of the furnace (6) by a predefined value relative to the production mode to a set value in standby mode,
the set value in standby mode being calculated so that the furnace drops in temperature to reach the lowered setpoint temperature and then rises in temperature to reach an operating temperature of the production mode upon expiration of a known minimum stop time,
the known minimum stopping time being a period of time from a beginning of the superficial standby mode to when the products (3) are again ready to be processed by the bundler (2).  --  ;
Replace “engaged when”, Claim 8 Lines 3 , with:
 -- engaged automatically when --   ;
Cancel claim 13.

REASONS FOR ALLOWANCE
Claims 1-2, 4-12,14-15 and 17-20  are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method having all limitations claimed in independent Claim 1, particularly comprising the limitations persuasively argued by the Applicant in the 9/7/2021 Response (see Paras 3-5 on page 7, excerpted for convenience below). Specifically, the limitations related to furnace control based on a predetermined minimum stop time are presently recited in definitive, non-contingent, non-optional terms. In other words, the steps of said control apply definitively and are not subject to certain conditions being met or not. For additional context, see more details in the notes and annotations accompanying the interview and email attachments, provided as an attachment to the present Office Action).

    PNG
    media_image1.png
    579
    591
    media_image1.png
    Greyscale

Excerpt from Applicant’s persuasive argument outlining the allowable subject matter. Paras 3-5 on page 7 of the 9/7/2021 Response

Since the prior art (e.g. Shilling, Chrisman, etc.) teaches methods lacking lack said features, the prior art does not anticipate the claimed subject matter.  Furthermore, it would not have been obvious to a skilled artisan to have modified the prior art in order to arrive at the claimed invention without resorting to impermissible hindsight. 
Claims 2, 4-12,14-15, and 17-20 are allowable as depending from independent Claim 1, which has allowable subject matter, as detailed above. Note that previously withdrawn claim 13 (non-elected per Applicant’s Response dated 05/19/2020, following the 03/18/2020 Restriction Requirement) has been presently cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTIN NEACSU whose telephone number is (571)272-6265.  The examiner can normally be reached on Monday-Friday 9am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 5712724458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731